United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREARU OF INVESTIGATIONS,
Washington, DC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-1096
Issued: September 6, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On April 24, 2017 appellant filed a timely application for review from a November 29,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration. The Board docketed the appeal as No. 17-1096.
On June 2, 2014 appellant, then a 49-year-old special agent, filed an occupational disease
claim (Form CA-2) alleging that he developed chronic lymphocytic leukemia (CLL) as a result
of being enveloped in a cloud of toxic dust as he hid in an archway of a building following the
collapse of the South Tower of the World Trade Center in New York City, New York, due to a
terrorist attack on September 11, 2001. In a May 29, 2015 merit decision, OWCP denied his
claim, finding that the medical evidence of record was insufficient to establish a causal
relationship between appellant’s medical condition and the accepted factors of his federal
employment. In an appeal request form received on May 17, 2016, appellant requested
reconsideration. He did not submit any additional evidence. In a nonmerit decision dated
June 22, 2016, OWCP denied appellant’s request for reconsideration, finding that it neither
raised substantive legal questions nor included new and relevant evidence. In a letter received on
September 22, 2016, appellant requested reconsideration and submitted a September 14, 2006
medical report from Dr. Bruce A. Cohen, an employing establishment medical officer
specializing in occupational medicine and family practice. In this report, Dr. Cohen found that

appellant had CLL due to the accepted employment factors. In a November 29, 2016 nonmerit
decision, OWCP denied appellant’s request for reconsideration, finding that it was untimely filed
and failed to demonstrate clear evidence of error.
The Board has duly considered the matter and finds that this case is not in posture for
decision. Section 8124(a) of the Federal Employees’ Compensation Act provides that OWCP
shall determine and make a finding of fact and make an award for or against payment of
compensation.1 Its regulations also provide that the decision shall contain findings of fact and a
statement of reasons.2 The reasoning behind OWCP’s evaluation should be clear enough for the
reader to understand the precise defect of the claim and the kind of evidence which would
overcome it.3
In its November 29, 2016 decision, OWCP did not discharge its responsibility to provide
appellant a statement explaining the disposition so that appellant could understand the basis for
the decision as well as the precise defect and the evidence needed to overcome the denial of his
claim. The Board notes that OWCP denied appellant’s September 22, 2016 request for
reconsideration because it was untimely filed, but failed to provide any discussion of the
evidence he submitted in support of his reconsideration request and failed to explain how the
evidence of record failed to demonstrate clear evidence of error.
Accordingly, the case must be returned to OWCP for a proper decision which includes
findings of fact and a clear and precise statement regarding appellant’s request for
reconsideration on the denial of his occupational disease claim or why he is not entitled to further
reconsideration. Following this and such further development as OWCP deems necessary, it
shall issue an appropriate decision.

1

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

2

20 C.F.R. § 10.126; see also O.R., 59 ECAB 432 (2008); Teresa A. Ripley, 56 ECAB 528 (2005); M.L., Docket
No. 09-0956 (issued April 15, 2010).
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5(c) (February 2013). See
also Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.7(b) (October 2011) (if
the evidence submitted is not sufficient to require a merit review, OWCP should issue a decision which discusses the
evidence submitted, or lack thereof, and explicitly state the basis for the finding of insufficiency). See also
Robert M. Pace, 46 ECAB 551 (1995) (in determining whether clear evidence of error is shown, a brief evaluation
of the evidence should be included in the decision so that any subsequent reviewer will be able to address the issue
of discretion).

2

IT IS HEREBY ORDERED THAT the November 29, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: September 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

